DETAILED ACTION
The following is a Final Office action. In response to the Decision on Reconsideration communications received 4/28/2021, Applicant, on 6/28/2021, amended Claim 1, cancelled Claims 2-3 and 8-21, withdrew Claims 22-25, and added Claims 26-35.  Claims 1, 4-7, and 22-35 are pending in this action, with Claims 1, 4-7, and 26-35 having been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding 35 USC §101 Alice – Applicant has asserted that the claims have been amended and thus the rejection is moot in light of applicant’s amendments. Examiner disagrees as this is a mere allegation of eligibility under 101 as Applicant has merely disagreed with the Board’s new ground of rejection. Further, the amended claims recite the abstract ideas of a Mental Process and a Certain Method of Organizing Human Activity, as per the rejection below, which are not integrated practically, nor significantly more.  
Therefore the rejection of the claims and their dependents are maintained under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4-7, and 26-35 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 26, and 31 are directed at a NLP engine, risk identifier extractor, and a risk software generator which are utilized to perform the various limitations of the claims. There is nothing in the specification that states what this engine, extractor, or generator are, other than what functions they perform. For instance the Specification states the NLP engine is:  
“[0076] Application 302 generally resides in server 302, such as servers 104 and 106 of FIG. 1, and includes NLP engine 306, risk identifiers extractor 308, and risk assessment software generator 310. In this embodiment, NLP engine 306 receives documents 314 from database 312. NLP engine 306 may parse various forms of the text corpus of documents 314 and may output various analysis formats, including part-of-speech tagged text, phrase structure trees, and grammatical relations (typed dependency) format. In some embodiments, NLP engine 306 can be trained through machine learning via a collection of syntactically annotated data such as the Penn Treebank. In one embodiment, NLP engine 306 may utilize lexicalized parsing to tokenize documents 314 then construct a syntax tree structure of text tokens for each of documents 314. In another embodiment, NLP engine 306 may utilize dependency parsing to identifying grammatical relationships between each of the text tokens in each of documents 314. [0077] Risk identifier extractor 308 receives output from NLP engine 306 and generates a set of risk identifiers indicative of risk information associated with an operational risk category. In several embodiments, risk identifier extractor 308 may utilize machine learning algorithms to parse and extract features from documents 314 which are relevant to configuring or otherwise constructing the risk assessment software. In one embodiment, risk identifier extractor 308 may use supervised machine learning algorithm by receiving contextual information of documents 314 vian NLP engine 306. In this embodiment, risk identifier extractor 308 feeds NLP output and contextual information into a plurality of regression functions to obtain a vector of risk identifier outputs.”

	Which shows no description as to what structure this engine has, but just what functions are performed by the engine. The specification states that the risk identifier extractor is:
“[0078] In another embodiment, risk identifier extractor 308 may use unsupervised machine learning algorithm in which no contextual information about documents 314 is available. In this embodiment, risk identifier extractor 308 runs layers of neural network algorithms to generate feature vectors associated with portions of documents 314, then extracts risk identifiers based on the generated feature vectors. In several embodiments, risk identifier extractor 308 may utilize recursive neural network algorithms to extract risk identifiers from documents 314. In other embodiments, risk identifier extractor 308 may utilize other machine learning algorithms such as Hidden Markov Model (HMM) to extract risk identifiers from documents 314 and cluster the identifiers into each operational risk category. 
[0079] In one embodiment, risk identifier extractor 308 assigns each of the extracted risk identifiers to one of the identified operational risk categories. In some embodiments, risk identifier extractor 308 may generate a set of metadata tags which are assigned to the risk identifiers that correspond to operational risk categories. In other embodiments, risk identifier extractor 308 may insert extracted risk identifiers into a corresponding database reference table within database 312, which represents an operational risk category that is associated with the extracted risk identifiers.”	
	
	Which again shows no description as to what structure this extractor is, such as whether it is hardware or software, but just what functions are performed by the engine. Further, the specification states that the risk assessment software generator is at best:
“[0083] Risk assessment generator 404 includes category selector 406, description analyzer 408, and parameter selector 410. Category selector 406 receives an operational risk category which was selected by a user via graphical user interface 418 of client 416. The selected operational risk category indicates a type of an operational risk that would be addressed by the generated risk assessment software. Operational risk categories include, but are not limited to: 1) internal fraud; 2) external fraud; 3) employment practices and workplace safety; 4) clients, products, and business practices; 5) damage to physical assets; 6) business disruption and system failures; and 7) execution, delivery & process management. In several embodiments, those of ordinary skill in the art will be able to conceive many other operational risk categories to be used by category selector 406, to be assigned to risk identifiers 412, and/or for a similar purpose, and the same are contemplated within the scope of the illustrative embodiments.”

	Which this time shows what this generator comprises of, but then the same question arises for each of the selector, analyzer, selector, etc. These are all black boxes as are the extractor and engine above.  Fig. 3 shows these black boxes:

    PNG
    media_image1.png
    440
    617
    media_image1.png
    Greyscale

	And again, as they are drawn as boxes (black), with no structure which could be utilized to determine if they are even hardware or software components, or how any of these would work to perform the limitations as claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that a patent must describe the technology; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). The dependent Claims inherit the deficiencies of the independent claims and thus are similarly rejected.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1, 4-7, and 25-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations for identifying one or more portions of a text corpus indicative of operational risk (Analyzing Risk Information; a Mental Process and Risk Mitigation a Certain Method of Organizing Human Activity); determining contextual features from the one or more portions of the text corpus (Analyzing Risk Information; a Mental Process and Risk Mitigation a Certain Method of Organizing Human Activity); generating feature vectors associated with the one or more portions of the text corpus (Analyzing Risk Information; a Mental Process and Risk Mitigation a Certain Method of Organizing Human Activity); extracting, using the feature vectors, risk identifiers based on the determined contextual features (Collecting Risk information; a Mental Process and Risk Mitigation a Certain Method of Organizing Human Activity); clustering the extracted risk identifiers into a plurality of operational risk categories (Analyzing Risk Information; a Mental Process and Risk Mitigation a Certain Method of Organizing Human Activity); receiving, from a user, a selection of an operational category from the plurality of operational risk categories (Collecting Risk information; a Mental Process and Risk Mitigation a Certain Method of Organizing Human Activity); selecting, by the risk assessment software generator, a set of software structs that correspond to the extracted risk identifiers (Analyzing Risk Information; a Mental Process and Risk Mitigation a Certain Method of Organizing Human Activity); and generating a risk assessment software based on content stored within the selected set of the software structs and the selected operational risk category, wherein the risk identifiers are text tokens generated by tokenizing the text corpus (Transmitting the Analyzed Risk Information; a Mental Process and Risk Mitigation a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of Mitigating risk but 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The nlp engine, neural network, risk identifier extractor, graphical user interface, and risk assessment software generator are recited at a high-level of generality (i.e., as a generic processor/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Even if taken as an additional element, the receiving and transmission steps, including the risk assessment software as per Applicant’s Specification and the Board Decision of 1/27/2021, which is a transmission of risk related information associated with a business, are insignificant extra-solution activity as this is receiving and transmitting data as per the MPEP 2106.05(d),  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  

“[0044] Device 132 is an example of a device described herein. For example, device 132 can take the form of a smartphone, a tablet computer, a laptop computer, client 110 in a stationary or a portable form, a wearable computing device, or any other suitable device. Any software application described as executing in another data processing system in FIG. 1 can be configured to execute in device 132 in a similar manner. Any data or information stored or produced in another data processing system in FIG. 1 can be configured to be stored or produced in device 132 in a similar manner.”	
	
	And
“[0019] Illustrative embodiments recognize that a risk assessment software may include selecting, via a template screen of a user interface device, one or more parameters for inclusion on one or more user interface templates. In some cases, templates may be used for creating a risk assessment questionnaire for soliciting information about a business process subject to risk. Illustrative embodiments further recognize that a risk assessment software may create, via the user interface device, the risk assessment questionnaire corresponding to the particular business project using the one or more user interface templates”
	
	Which is an example of a generic software computer system utilizing a generic computer such as a laptop, smartphone, etc., as per specification above, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in 
	Independent Claims 26 and 31 also contain the identified abstract ideas, with the additional elements of a computer program product, computer readable storage medium, computer system hardware system, hardware processors, and memories, which are generic computer components as in the specification, and thus not practically integrated nor significantly more for the same reasons and rationale as above.
	Claims 4-7, 27-30, and 32-35 contain the identified abstract ideas, further narrowing them, with no additional elements (as tables are discussed above) to be considered under prong 2A as part of a practical application or under 2B, and thus not significantly more for the same reasons and rationale as above.  
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 1, 4-7, and 26-35 are objected to as being dependent upon a rejected base claim, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection and any other rejection.
	The closest prior art of record are Monk (U.S. Publication No. 2014/0172417), Bassin (U.S. Publication No. 2013/0339921), Leidner (U.S. Publication No. 2016/0371618), and Butler (U.S. Publication No. 2014/0136901).  Monk, a vital text analytics system for engineering documents, teaches a document, text document, which is identifying operational and functional strategies, risks, operational instructions, etc., is used to identify goals or portions of the text which are used to create software applications through the corpus of documents, determining, using natural language processing modules, contextual features from the one or more portions of the text corpus, generating a risk assessment software based on the extracted risk identifiers and an operational risk category, extracting risk information text based on the determined contextual features, using tags and identifiers for words, it does not explicitly state risk identifiers, feature vectors, or use of a neural network. Bassin, a system and method to determine defect risks in software solutions, teaches extracting of risk identifiers/factors for creating and fixing of software where the factors of risk are used to fix the software, as well as using engines to extract risk, but not the basing on queried information nor the neural network. Leidner, a risk identification and risk register generation system and engine, teaches identification of risk and feature vectors, but not the use of a neural network. Butler, a proactive risk analysis system and method, teaches converting a query for collecting information/risk assessment data based on queried information, which queries information regarding the software based on data, use of engines, identification of risk, but not the neural network being used in conjunction with the system and feature vectors. None of the above prior art explicitly teaches this neural network being utilized in conjunction with the generated feature vectors, and these are the reasons which adequately reflect the Examiner's Claims 1, 4-7, and 26-35 are allowable over the prior art of record, and are objected to as provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130339921 A1
BASSIN; Kathryn A. et al.
SYSTEM AND METHOD TO DETERMINE DEFECT RISKS IN SOFTWARE SOLUTIONS
US 20140136901 A1
Butler; Eric K. et al.
PROACTIVE RISK ANALYSIS AND GOVERNANCE OF UPGRADE PROCESS
US 20140172417 A1
Monk, II; Gordon H. et al.
VITAL TEXT ANALYTICS SYSTEM FOR THE ENHANCEMENT OF REQUIREMENTS ENGINEERING DOCUMENTS AND OTHER DOCUMENTS
US 20160162576 A1
Arino de la Rubia; Eduardo
AUTOMATED CONTENT CLASSIFICATION/FILTERING
US 20160371618 A1
Leidner; Jochen L. et al.
RISK IDENTIFICATION AND RISK REGISTER GENERATION SYSTEM AND ENGINE
US 20130332224 A1
Haddad; Sidney Martinez
Service Level Agreement Work Prioritization System
US 20160092185 A1
Botti; Derek W. et al.
METHOD TO CONVEY AN APPLICATION'S DEVELOPMENT ENVIRONMENT CHARACTERISTICS TO THE HOSTING PROVIDER TO FACILITATE SELECTION OF HOSTING ENVIRONMENT OR THE SELECTION OF AN OPTIMIZED PRODUCTION OPERATION OF THE APPLICATION
US 20170091072 A1
Atyam; Balaji V. et al.
ASSESSING RISK OF SOFTWARE COMMITS TO PRIORITIZE VERIFICATION RESOURCES
US 20120192159 A1
Holden; Ian G. et al.
AUTOMATED LEVEL-BASED TARGETED TEST CONFIGURATION
US 20120191661 A1
Chavda; Kavita et al.
OPTIMIZATION AND STAGING
US 20110067005 A1
Bassin; Kathryn A. et al.
SYSTEM AND METHOD TO DETERMINE DEFECT RISKS IN SOFTWARE SOLUTIONS
US 20110010343 A1
Chavda; Kavita et al.
OPTIMIZATION AND STAGING METHOD AND SYSTEM
US 20150178647 A1
WIGGINS; Laurie et al.
METHOD AND SYSTEM FOR PROJECT RISK IDENTIFICATION AND ASSESSMENT
US 20140019196 A1
WIGGINS; LAURIE et al.
SOFTWARE PROGRAM THAT IDENTIFIES RISKS ON TECHNICAL DEVELOPMENT PROGRAMS


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        7/13/2021